United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-21077
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GREGORY HUNT,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-58-ALL
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Gregory Hunt appeals his conviction and sentence for

possession of a firearm by a convicted felon in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2).   Relying on the Supreme

Court’s decisions in Jones v. United States, 529 U.S. 848 (2000);

United States v. Morrison, 529 U.S. 598 (2000); and United States

v. Lopez, 514 U.S. 549 (1995), Hunt argues that 18 U.S.C.

§ 922(g)(1) is unconstitutional on its face because it does not

require a “substantial” effect on interstate commerce, as is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-21077
                                 -2-

required for a constitutional exercise of Congress's power to

regulate interstate commerce.    In the alternative, Hunt argues

that if 18 U.S.C. § 922(g)(1) is interpreted as implicitly

requiring a “substantial” effect on interstate commerce, his

indictment and the evidence supporting his conviction are

insufficient.   Hunt further contends that 18 U.S.C. § 922(g)(1)

can no longer constitutionally be construed to cover the

intrastate possession of a handgun merely due to the fact that it

traveled across state lines at some point in the past.    He argues

that such a construction would be applicable to 90% of all

firearms in this country.

     Hunt raises his arguments solely to preserve them for

possible Supreme Court review.    As he acknowledges, his arguments

are foreclosed by existing Fifth Circuit precedent.    See United

States v. Cavazos, 288 F.3d 706, 712 (5th Cir.), cert. denied,

123 S. Ct. 253 (2002); United States v. Daugherty, 264 F.3d 513,

518 (5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002); United

States v. Gresham, 118 F.3d 258, 264-65 (5th Cir. 1997); United

States v. Kuban, 94 F.3d 971, 973 (5th Cir. 1996); United States

v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).    Accordingly, the

judgment of the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee's brief.   In its motion, the Government asks

that an appellee's brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.